DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 8, 11 – 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4, 7,  8, 11 – 18, and 20 of U.S. Patent No. 11,159,956. Although the claims at issue are not identical, they are not patentably distinct from each other because 
claims 1 – 8, 11 – 18 and 20 of the instant application merely broadens the scope of the claims 1 – 8, 11 – 18, and 20  of the patent by eliminating the elements and their functions of claims 1 – 8, 11 – 18, and 20 of the patent. Therefore, it would be obvious to one having ordinary skill in the art at the time the invention was made to realize that the both invention to provide a method comprising: receiving, by a wireless device, configuration parameters indicating that a default beam is used for uplink transmissions via physical uplink shared channel (PUSCH) resources; receiving a downlink control information (DCI) indicating a first uplink transmission via a first PUSCH resource of the PUSCH resources; in response to the configuration parameters indicating that the default beam is used, determining, for the first uplink transmission, a spatial relation information of the default beam based on a downlink reference signal; and transmitting a transport block via the first PUSCH resource and according to the spatial relation information. Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the patent application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim of the instant application is rejected as obvious double patenting over the narrower patent claim. 
Regarding claim 1, Claim 1 of the Patent recites all the limitations of claim 1 of the instant application.
Regarding claim 2, Claim 2 of the Patent recites all the limitations of claim 2 of the instant application.
Regarding claim 3, Claim 2 of the Patent recites all the limitations of claim 3 of the instant application.
Regarding claim 4, Claim 3 of the Patent recites all the limitations of claim 4 of the instant application.
Regarding claim 5, Claim 3 of the Patent recites all the limitations of claim 5 of the instant application.
Regarding claim 6, Claim 4 of the Patent recites all the limitations of claim 6 of the instant application.
Regarding claim 7, Claim 7 of the Patent recites all the limitations of claim 7 of the instant application.
Regarding claim 8, Claim 8 of the Patent recites all the limitations of claim 8 of the instant application.
Regarding claim 11, Claim 11 of the Patent recites all the limitations of claim 11 of the instant application.
Regarding claim 12, Claim 12 of the Patent recites all the limitations of claim 12 of the instant application.
Regarding claim 13, Claim 12 of the Patent recites all the limitations of claim 13 of the instant application.
Regarding claim 14, Claim 13 of the Patent recites all the limitations of claim 14 of the instant application.
Regarding claim 15, Claim 13 of the Patent recites all the limitations of claim 15 of the instant application.
Regarding claim 16, Claim 14 of the Patent recites all the limitations of claim 16 of the instant application.
Regarding claim 17, Claim 17 of the Patent recites all the limitations of claim 17 of the instant application.
Regarding claim 18, Claim 18 of the Patent recites all the limitations of claim 18 of the instant application.
Regarding claim 20, Claim 20 of the Patent recites all the limitations of claim 20 of the instant application.
Allowable Subject Matter
Claims 8, 10, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON . JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/Primary Examiner, Art Unit 2633